                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION


Mavis Caldwell                             §
                                           §
V.                                         §              Case No.: 2:19-cv-77
                                           §
Bank of America, N.A.                      §


                           NOTICE OF TELEPHONIC SETTING

       Parties are advised that a telephone hearing has been scheduled before United States

District Court Judge David S. Morales at the following date and time:

                             June 14, 2019 at 10:45 a.m. (CST)

                              Re: Initial Pretrial Conference

SPECIAL INSTRUCTIONS TO COUNSEL:
1.     Dial in to the Conference phone number of 361-693-6414;
2.     When prompted, enter your conference ID (26414);
3.     When prompted, enter your conference password (13579).
4.     You will now be connected to the conference call.
There will be silence so please hold until the Case Manager calls in to connect all parties.
Everyone must be on a land line. No cell phones or speaker phones are permitted.
If more than one attorney/party is on the line, FOR CLARITY OF THE RECORD, PLEASE
STATE YOUR NAME WHEN RESPONDING TO THE COURT.


Date: June 5, 2019                                 BY ORDER OF THE COURT
                                                          David J. Bradley, Clerk of Court
                                                          By : /s/ Arlene Rodriguez
                                                          Case Manager to Judge David S. Morales
                                                          361-888-3369
